Exhibit 10.36

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NO. 3

TO

SALES REPRESENTATIVE AGREEMENT

 

This Amendment No. 3 to Sales Representative Agreement is made and entered into
effective as of September 15, 2003 by and between OrthoLogic Corp., a Delaware
corporation, with its principal place of business at 1275 West Washington
Street, Tempe, AZ 85281 (“OrthoLogic”), and DePuy AcroMed, Inc., an Ohio
corporation, with its principal place of business at 325 Paramount Drive,
Raynham, MA 02767 (“DePuy AcroMed”).

 

WHEREAS, OrthoLogic and DePuy AcroMed are parties to a Sales Representative
Agreement, dated August 18, 2000, as amended on August 1, 2001 and March 1,
2002  (as amended, the “Agreement”), under which OrthoLogic appointed DePuy
AcroMed as its exclusive sales representative to sell OrthoLogic’s SpinaLogic
bone growth stimulation product, as set forth in Section 1.8 of the Agreement;

 

WHEREAS, the Parties wish to alter their obligations under the Agreement so that
OrthoLogic will be responsible for following up with prescribing physicians to
obtain certain supporting documentation needed for sales of the Products;

 

WHEREAS, the Parties wish to change the commission rate to be paid to DePuy
AcroMed on the sales of Products to reflect the decrease in the obligations of
DePuy AcroMed under the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the following
mutual covenants, the adequacy and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:

 

1.                                       Capitalized terms used herein without
definition shall have the meanings set forth in the Agreement.

 

2.                                       Section 5.2 of the Agreement is hereby
amended by adding the following language after the first sentence:

 

In addition, from and after January 1, 2004, OrthoLogic will be responsible for
obtaining the necessary supporting documents for billing as provided in
Section 8.1 hereof.

 

3.                                       The first sentence of Section 5.6 of
the Agreement is amended and restated to read in its entirety as follows:

 

OrthoLogic shall maintain adequate and competent personnel to manufacture, store
and deliver, obtain supporting documents as provided in Section 8.1 hereof,
perform patient fitting, and prepare invoices and any other
manufacturer-generated materials necessary to enable OrthoLogic to

 

--------------------------------------------------------------------------------


 

invoice purchasers and third-party payers in connection with the sale of
Products, and such manufacture, storage, sales, collection of supporting
documents, delivery, patient fitting and invoices shall be undertaken and
effected in a manner that does not violate any applicable federal, state or
foreign laws and regulations, and otherwise, in a manner that is in accordance
with the provisions of OrthoLogic’s Corporate Compliance Program.

 

4.                                       The first sentence of Section 6.9 of
the Agreement is hereby amended and restated, effective January 1, 2004, to read
in its entirety as follows:

 

DePuy AcroMed or its employees and Distributors shall provide from the treating
physician or direct the treating physician or the physician’s staff to provide
directly to OrthoLogic a written prescription order form for the purchase of the
Products.

 

5.                                       Section 8.1 of the Agreement is hereby
amended and restated, effective January 1, 2004, to read in its entirety as
follows:

 

OrthoLogic shall be responsible for processing all U.S. orders for Products once
a valid prescription order form is obtained from a physician by DePuy AcroMed. 
This processing by OrthoLogic includes commercially reasonable efforts to obtain
all necessary supporting documents, the prior authorization of the prescription
with the patient’s insurance company and the generation of any additional
paperwork required to process the prescription for payment.

 

In addition, there is added at the end of Section 8.1 the following language:

 

It is understood that from time to time OrthoLogic may elect to employ one or
more independent contractors to perform portions of its obligations under this
Agreement as deemed appropriate by OrthoLogic, including any required follow up
with prescribing physicians to obtain supporting documents, and that such
independent contractors shall be acting solely on behalf of OrthoLogic when
obtaining such supporting documents even though such independent contractors may
be persons or entities with which or whom DePuy also has an independent
contractor relationship, including Distributors.

 

6.                                       Section 12.2 of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

Subject to the last sentence of this Section 12.2 and to Section 12.2.1,
OrthoLogic will pay to DePuy AcroMed the commissions at the rates set forth
below on sales of Products during the indicated periods:

 

2

--------------------------------------------------------------------------------


 

Period

 

Commission, as a
percentage of Net Sales
Price, for all sales up to
and including the
applicable annual Sales
Quota

 

Commission, as a
percentage of Net Sales
Price, for all sales during a
year in excess of the
applicable annual Sales
Quota

Effective date of this Amendment No. 3 through September 30, 2003

 

***%

 

***%

October 1, 2003 through December 31, 2003

 

***%

 

***%

From and after January 1, 2004

 

***%

 

***%

 

***.

 

Section 12.2.1 shall remain in effect without change.

 

7.                                       Section 14.1 of the Agreement is
amended by deleting “or” after clause (f) and by adding the following language
to the end of the Section:

 

; or (h) to the extent arising from the action of any independent contractor of
OrthoLogic, who or which also is an independent contractor of DePuy AcroMed, in
the course of performing services on behalf of OrthoLogic in connection with
this Agreement, provided that the indemnity in this clause (h) shall not apply
to any Damages arising from any action or inaction of an independent contractor
of DePuy AcroMed in the course of performing services on behalf of DePuy AcroMed
or pursuant to any agreement with DePuy AcroMed.

 

8.                                       Section  20.3 of the Agreement is
amended by deleting the notice copy address for OrthoLogic’s counsel and adding
the following language:

 

with a copy to:

 

Quarles & Brady LLP

 

 

Two North Central Avenue

 

 

Phoenix, Arizona 85004

 

 

Attention:  Steven P. Emerick

 

 

Facsimile No.  602-417-2980

 

--------------------------------------------------------------------------------

***Certain information on this page has been filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

9.                                       Except as amended hereby, all
provisions and terms of the Agreement shall remain in full force and effect.

 

ORTHOLOGIC CORP.

DEPUY ACROMED, INC.

 

 

Name:

(signature illegible)

 

Name:

(signature illegible)

 

 

 

Title:

Senior Vice President

 

Title:

VP, Sales

 

 

 

Date:

9/15/03

 

Date:

9/16/03

 

 

4

--------------------------------------------------------------------------------